internal_revenue_service p o box cincinnati oh number release date department of the treasury date date employer_identification_number contact person - id number contact telephone number uil legend z x y foundation program employer amount amount dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y the scholarships will be awarded exclusively to the dependent sons and daughters of z employees the term employees refer to individuals employed full time for at least year as of the application deadline children of employees in executive positions vice-president and above are excluded from participation y will consist of one academic scholarship in the amount of x and one technical scholarship in the amount of y the scholarships will be publicized through company newsletters postings and mailings eligible_candidates must be seniors in high school and plan to enroll full-time at an accredited college university or technical school during the next school year to apply for a scholarship eligible applicants must complete an application as well as provide a written_statement grade transcripts and act or sat scores and two letters of recommendation at least one of which must be from a teacher counselor or administrator scholarship candidates are evaluated by the scholarship selection committee based upon e e e e e acumulative gpa of or above for academic scholarship and or above for technical scholarship on a scale involvement in extracurricular activities leadership qualities two written letters of recommendation one to include a teacher or administrator and the candidate’s own written_statement prepared in response to the following questions i ii what are my career interests consider your participation in the community employment and or extracurricular activities during the past three years why did you choose to participate in these activities what did you learn from your involvement in these activities iii what college do you plan to attend where is it located why have you chosen this college or school iv why are you the best candidate for a scholarship financial need is a factor only to this extent candidates are eligible provided that not more than of their expected first-year costs tuition room board fees are financed by another scholarship s selection of the scholarship recipient will be made by a committee comprised of independent members none of the selection committee members is a current or former employee of z or a member of x the selection process will be handled in the following manner an announcement will be made at all company locations describing the scholarship award program and the deadline for applications and related information after the deadline occurs all applications and related material from eligible_candidates will be forwarded to each member of the scholarship selection committee each member of the committee will have a reasonable period of time to review the information before making a decision after the reasonable period of time the committee members will hold a telephone conference to discuss the various candidates and the criteria for selecting a winner the committee will select the winner for each scholarship award based on the majority of the group the committee will then send a letter of congratulations to the winner and advise the winner to provide a confirmation of registration to a college university or technical school included in the letter will be a statement for the winner to sign stating that the winner does not have other scholarships and awards that will equal more than of the expected first year costs in the event the winner is unable to provide appropriate registration verification by the first day of the fall semester or has decided not to attend school for the fall semester no award will be made in that category for that year each recipient will receive their award checks after verification of registration at an accredited college university or technical school all other candidates for the award will receive a letter from the committee thanking them for their participation in the process any public announcement of the winner will be made by x x will a arrange and review grantee reports annually and upon completion of the purpose for which the grant was awarded b investigate diversions of funds from their intended purposes and c take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantee until x obtains grantees’ assurances that further diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring x also agrees to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
